Citation Nr: 1449055	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with traumatic arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than PTSD.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.

5.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

6.  Entitlement to service connection for residuals of electric burns to the bilateral upper extremities.

7.  Entitlement to service connection for residuals of electric burns to the scalp.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009, November 2009, and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2009 rating decision denied a rating in excess of 20 percent for the service-connected mechanical low back pain with traumatic arthritis.  The November 2009 rating decision denied reopening the Veteran's claim for service connection for a right knee disability and atypical dysthymic disorder/adjustment disorder.  The May 2010 rating decision denied service connection for residuals of electric burns to the bilateral upper extremities and scalp, and PTSD.  

A TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for a higher rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an increased rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a higher initial rating is sought (in this case, the Veteran has alleged that he is unemployable due in part to his service-connected back disability), then part and parcel of the increased rating matter is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Veteran submitted a disability determination by the Social Security Administration (SSA) which shows that disability benefits were granted based in part on his lumbar spine arthritis.  As such, the issue of entitlement to a TDIU is currently before the Board.

The issue of whether there is clear and unmistakable error in the October 1994 rating decision denying service connection hearing loss and tinnitus has been raised by the record at the Board hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such claim(s), and therefore it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In June 2013 the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 10 percent for a low back disability, entitlement to service connection for an acquired psychiatric disability to include PTSD, entitlement to service connection for residuals of electric burns to the bilateral upper extremities and scalp, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  At the June 2013 hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  .

2.  In an October 1994 rating decision, the RO denied service connection for emotional depression; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision.

3.  Evidence received since the October 1994 rating action is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for emotional depression.

4.  In a May 2001 rating decision, the RO denied service connection for PTSD; the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period for that decision.

5.  Evidence received since the May 2001 rating action is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the petition to reopen the previously denied claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The October 1994 rating action is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
3.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The May 2001 rating action is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
5.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, at the June 2013 Board hearing has withdrawn his appeal of the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue.


Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claims for service connection for an acquired psychiatric disability other than PTSD and service connection for PTSD.  Therefore, regardless of whether the requirements have been met in this case with regard to these claims, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Legal Analysis

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The RO originally denied service connection for emotional depression in an October 1994 rating decision.  After the Veteran was notified in October 1994, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the October 1994 rating decision denying service connection for emotional depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The basis of the denial of service connection for emotional depression found in the October 1994 rating decision was that although there is a record of treatment in service for adjustment disorder with disturbance of conduct, no further findings or chronic acquired psychiatric disability was found in service, and although current VA examination revealed atypical dysthymic disorder, it was not found to be incurred in service.   

The RO originally denied service connection for PTSD in a May 2001 rating decision.  After the Veteran was notified in May 2001, the Veteran did not submit any additional evidence addressing the basis of the denial of his claim for service connection, nor did he file a timely substantive appeal.  Therefore, the May 2001 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The basis of the denial of service connection for PTSD found in the May 2001 rating decision was that there is no evidence of a diagnosis of PTSD.  

Evidence submitted and obtained since the October 1994 and May 2001 rating actions includes the Veteran's hearing testimony that he has had ongoing psychiatric symptoms since service when he was diagnosed with adjustment disorder.  He also submitted a buddy statement from D.C. and lay statements from his wife and his step daughter, which were received in January 2010, and which corroborate his claimed stressor involving being electrocuted in 1990.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects a theory of continuity of symptomatology of psychiatric symptoms.  Moreover, it reflects lay evidence corroborating the Veteran's stressor, which is the basis of his PTSD claim.   

Therefore, the Board finds the above newly received evidence is new and material evidence with respect to the claims.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

The claims of entitlement to service connection for an acquired psychiatric disability and PTSD are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).





ORDER

The appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability is dismissed.

New and material evidence having been received, the issue of entitlement to service connection for an acquired psychiatric disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the issue of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.


REMAND

At the hearing before the undersigned, the Veteran testified that he recently moved to Tennessee.  He indicated that he wished for the jurisdiction of his claim to be transferred to Nashville, Tennessee.  As such, on remand, the AOJ should take this into account.

Also at the hearing, the Veteran testified that his back disability has worsened since his most recent VA examination in March 2009.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As such, a remand is warranted for a new VA examination.

The Veteran has provided lay evidence, to include his own statements and testimony, his wife's and stepdaughter's statements, and a buddy statement from D.C., that he was severely electrocuted during service in 1990 while serving aboard the USS America, resulting in burns to his scalp and upper extremities.  He indicated that he has had symptoms from the electrocution ever since.  He also indicated that he has tried to retrieve the deck logs for this time period for the USS America, but was unsuccessful.  A review of the record does not reflect that the AOJ has ever attempted to obtain the deck logs.  As such, on remand all appropriate development should be undertaken to obtain the deck logs for the USS America.  

A January 2010 internal medicine examination from the Veteran's SSA disability records reflects the Veteran's complaints of pain in his joints since being electrocuted in 1989.  He indicated that he has locking in both of his hands that causes him to lose a grip on things and drop them.  He was diagnosed with status post electrocution with resulting muscle fasciculations.  As such, the Board also finds that the Veteran should be scheduled for a VA examination to determine whether any residuals of the electrocution to his scalp and bilateral upper extremities are etiologically related to service.  

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disability to include PTSD, the Board notes that the Veteran underwent VA examinations in September 2009 and July 2010.  The September 2009 examination report reflects a diagnosis of depressive disorder not otherwise specified.  The examiner opined that the depressive disorder is not caused by or a result of the service-connected mechanical low back pain with traumatic arthritis.  The examiner reasoned that there is no objective evidence to support this relationship.  The July 2010 VA examination report also reflects a diagnosis of depressive disorder.  The July 2010 VA examiner further diagnosed amnestic disorder.  The examiner opined that the amnestic disorder did not have its onset during service.  The examiner also appears to have opined that the depressive disorder did not have its onset during service.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Importantly, there is no medical opinion on the issue of whether it is at least as likely as not that the currently diagnosed amnestic disorder and depressive disorder/major depressive disorder (diagnosed in March 2010 VA treatment records) is/are at least as likely as not related to service, to include the diagnosis of adjustment disorder therein.  Moreover, the Veteran has claimed that his acquired psychiatric disability is secondary to his service-connected back disability.  There is no opinion regarding whether it is at least as likely as not that the Veteran's amnestic disorder and/or his depressive disorder/major depressive disorder is/are aggravated by his service-connected back disability.  In this regard, service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995). 

As such, a remand is required in order to obtain these opinions.  The Board also points out that a September 2009 VA treatment record reflects that the Veteran reported some mild PTSD symptoms related to the electrocution in service.  Therefore, on remand, the VA examiner should address whether the Veteran has a diagnosis of PTSD.

As previously noted, during the course of the appeal for an increased rating for his service-connected back disability, the Veteran indicated that he is unemployable due in part to his service-connected back disability.  As noted above, the Board finds that the issue of entitlement to TDIU has been raised by the record and is part of the appeal for the increased rating at issue, regardless of the fact that the Agency of Original Jurisdiction did not expressly adjudicate the issue.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455. 

Because entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995). 

Therefore, first, the AOJ should send a VCAA notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has never completed and submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As such, the Board finds that the RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  See M21-1MR, IV.ii.2.F.25.i. 

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2014), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2014). 

Furthermore, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the increased rating issue being remanded, and as such, it must be deferred pending the development requested on remand pursuant to the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Moreover, the Board finds that the current evidentiary record is insufficient to allow proper adjudication of the issue of entitlement to TDIU.  In light of the record, the Board finds that a medical opinion addressing the impact of the Veteran's service-connected disabilities on his employability would be helpful in adjudicating the TDIU claim. 

Finally, review of the record reflects that the Veteran receives treatment through VA.  He stated that he has received treatment from Johnson City and Murfreesboro, Tennessee VA Medical Facilities, as well as the Jacksonville and Gainesville, Florida VA Medical Facilities.  The most recent VA treatment records in the claims file are from Gainesville, Florida and are dated in July 2010.  As such, up-to-date VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the VCAA duty to notify provisions with respect to his claim of entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
 
2.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it.

3.  Obtain copies of all VA treatment records dating from July 2010 to the present, to include but not limited to records from the VA Medical Centers/Outpatient Clinics in Jacksonville, Florida; Gainesville, Florida; Johnson City, Tennessee; and Murfreesboro, Tennessee, and associate the records with the claims file.

4.  Undertake all appropriate development action to obtain the Deck Logs from the USS America (CV 66) from 1990 (August 1 through September 30).  

5.  Return the claims file to the July 2010 or September 2009 VA mental disorders examiner or suitable substitute, in order to obtain the following opinions:

Is it at least as likely as not that the Veteran's amnestic disorder or depressive disorder/major depressive disorder (diagnosed in a March 2010 VA treatment record) is/are etiologically related to service, to include the Veteran's diagnosis of adjustment disorder in service.  The examiner must comment on the Veteran's report of ongoing symptoms since service.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's amnestic disorder or depressive disorder/major depressive disorder (diagnosed in a March 2010 VA treatment record) is/are aggravated (permanently increased in severity beyond its natural progression) by the service-connected mechanical back pain with traumatic arthritis.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed stressor of having been electrocuted during service is adequate to support a diagnosis of PTSD at any time during the appeal period.  

The VA examiner is requested to provide a thorough rationale for the opinions provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

If the examiner determines that a new VA examination is warranted, then one should be scheduled.

6.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any residuals of electrical burns to the bilateral upper extremities and/or scalp.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing should be conducted.  All pertinent symptomatology and findings must be reported in detail. 

All current residuals of electrocution burns must be documented. 

After a review of the examination findings and the entire evidence of record, to include the treatment records detailed below, the examiner must provide an opinion as to whether any current residuals of electrical burns to the upper extremities/scalp, to specifically include the diagnosed status post electrocution with resulting muscle fasciculations, are at least as likely as not (50 percent probability or greater) related to his active military service, to include the electrocution the Veteran experienced while service aboard the USS America. 

In rendering the above opinion, the examiner should specifically discuss the Veteran's complaints of ongoing symptoms since service, as well as the SSA record from January 2010 diagnosing status post electrocution with resulting muscle fasciculations. 

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

7.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected mechanical low back pain with traumatic arthritis.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-herniated mechanical low back pain with traumatic arthritis, must be identified. 

With respect to any neurological manifestations in the lower extremities, the examiner should describe the symptoms, and note the frequency, severity, and duration of the symptoms.  The examiner should describe any impairment of function of the bilateral lower extremities due to the radiculopathy.  The examiner should characterize the neurological impairment of each lower extremity as mild, moderate, moderately severe, or severe. The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy. 

It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

The examiner is also asked to assess the Veteran's ability to obtain and maintain gainful employment based upon his service-connected disability/disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disability/disabilities prevents him from engaging in substantially gainful employment consistent with his education and occupational experience.  (Currently the Veteran is only service-connected for back disability, but should service connection be granted for any other disabilities pursuant to this remand, the examiner should take this into account.)

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.
 
8.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

9.  After completion of the above and any other development the AOJ should deem necessary, review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


